   20-02683-NPO Dkt 42 Filed 01/21/21 Entered 01/21/21 10:40:12 Page 1 of 1




                      IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF MISSISSIPPI

IN RE:                                                            BANKRUPTCY PROCEEDING

JOSEPH GLEN STRICKLAND                                            CASE NUMBER: 20-02683 NPO


                        TRUSTEE’S NOTICE OF CHANGE OF STATUS


          COMES NOW, the undersigned Trustee in the above captioned case and states that although
the case was previously noticed to parties-in-interest as a no-asset case, the Trustee has discovered
assets which may result in a distribution to creditors of the estate.
          THEREFORE, it is requested that a notice to file claims should be mailed to all creditors of
record.
          DATED this the 21st day of January, 2021.
                                                       Respectfully submitted,

                                                By:    s/ Derek A. Henderson
                                                       DEREK A. HENDERSON, TRUSTEE

                                   CERTIFICATE OF SERVICE
          I, DEREK A. HENDERSON, do hereby certify that I have this date electronically transmitted
a true and correct copy of the above and foregoing Trustee’s Notice of Change of Status to the
following:
          Edwin Woods, Jr. (lwilkinson@bondbotes.com)

          Office of United States Trustee (USTPRegion05.JA.ECF@usdoj.gov)

          This the 21st day of January, 2021.

                                                       s/ Derek A. Henderson
                                                       DEREK A. HENDERSON, MSB #2260
1765-A Lelia Drive, Suite 103
Jackson, MS 39216
(601) 948-3167
derek@derekhendersonlaw.com
